DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 10-20 directed to inventions non-elected without traverse.  Accordingly, claims 10-20 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark A. Harper on 8/10/2022.
The application has been amended as follows: 
In claim 1, line 4, delete “the bulk” and insert –bulk form--.
Please cancel claims 10-20.
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to teach or fairly suggest the composite transmission gear as recited. In particular, the closest prior art, Werner et al. (US 2006/021729), hereinafter “Werner,” teaches a metal matrix composite article, which may be an automotive component, such as a gear (Abstract, [0100]). Werner teaches wherein the metal matrix composite article comprises a plurality of continuous fibers, which may be carbon fibers ([0007]). However, Werner fails to disclose or adequately suggest wherein the continuous metal matrix is formed of sintered metal nanoparticles, wherein the metal nanoparticles comprise metal or meal alloys having a melting temperature greater than about 1500°C when in bulk form, as required by claim 1. In contrast, Werner teaches wherein the metal matrix composite is formed of a metal selected from the group consisting of aluminum, magnesium, and alloys thereof ([0007]), which have melting points well under 1500°C. Furthermore, Werner fails to disclose or fairly suggest wherein at least one carbon fiber structure is fully encapsulated within the continuous metal matrix. Thus, claim 1 is distinct over the teachings of the prior art. Claims 2-9 further limit the subject matter of claim 1 and are thus also distinct over the teachings of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734